Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 8, 2014

                                      No. 04-14-00297-CV

                                 IN THE MATTER OF F.A.S.,

                  From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-JUV-01811
                       The Honorable Carmen Kelsey, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed in this appeal on July 2, 2014. On July 9,
2014, this court notified appellant that the brief was late. On July 21, 2014, this court granted
appellant’s motion requesting an extension of time to file his brief, extending the deadline to
September 2, 2014. This court’s order stated no further extensions of time would be granted
absent extenuating circumstances. The brief has not been filed. It is therefore ORDERED that
appellant’s brief be filed in this court no later September 18, 2014. If appellant’s brief is not
filed by September 18, 2014, this appeal will be abated to the trial court for an abandonment
hearing, and the trial court will be requested to consider whether sanctions should be imposed
against appellant’s appointed attorney.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court